By the Court.
Regularly in every action at law, an issue in fact or in law, ought to he joined, in order to a decision; but the practice has been otherwise in pleas of abatement, and a plea unanswered has been considered as demurred to; and it is evident the County Court considered these pleadings in that light, for the court found the facts in tlie reply to be insufficient.
The statute is express, that constables, and other town *136officers, shall be chosen, in the month of December, and be sworn; and certain duties are enjoined upon them to perform in the month of January; and the act relating to constables is express that constables shall be chosen and sworn before the 1st day of January; and in case any town by death or removal of the constable or constables thereof, shall become wholly destitute of such officer, such town shall assemble forthwith and proceed to the choice of a constable or constables, to supply the vacancy so made, who shall be sworn, etc. Had the towns a right to choose their constables in any other month than December, the provision of this act would have been unnecessary.